The opinion of the court was delivered by
Kingman, C. J.:
On the 8th day of May, 1866, the defendant in error, Walter Knight, gave a note to plaintiff in error for two thousand dollars payable in five years with ten per cent, interest, with the privilege of paying the note at an earlier period. At the same time Knight, together with his wife, executed a mortgage on real estate to Muzzy to secure the payment of the note, which mortgage stipulated that the interest should be paid annually, and in default of payment of any part, then that the mortgage might be foreclosed. No interest was paid, and the plaintiff after four years brought his action for four years’ interest and a foreclosure of the mortgage. The trial was by the court, and judgment was given for the defendants and against the plaintiff for costs.
The only question is whether the interest was payable annually on the sum of money for which the note and mortgage was given. If the note is alone to be considered as the evidence of the contract, then unquestionably the principal and interest are alike payable at the expiration of the five years. But the note and mortgage having been made at the same time, and in relation to the same subject, are a part of one transaction, and constitute one contract, and must be construed together as if they were parts of one instrument: Chick v. Willets, 2 Kas., 384; Round v. Donnell, 5 Kas., 54. Construing both as parts of one contract there is no great difficulty in giving to each and every part thereof full effect, and without any repugnance; for then it becomes an agreement to pay two thousand dollars in five years with ten per cent, interest which *458interest is payable annually. This stipulation in tbe-mortgage is as much a part of this contract as though it was written in ■the note, or across tbe face of it. Tbe principle is decided in tbe eases cited above, and is abundantly sustained by reason and authority. While such a conclusion is derived from tbe written contract, it is satisfactory to know that tbe interpretation put upon it by this court is tbe same put upon it by tbe parties, who of all others must have best understood tbe arrrangement made by themselves. Whether tbe testimony was admissible, if objected to, we need not decide, as it was admitted without objection. Our conclusion is reached, however, from tbe note and mortgage alone. This is tbe only question in tbe case we can decide. Tbe plaintiff in error asks that this court should direct tbe court below to enter a judgment for tbe plaintiff according to tbe prayer of bis petition. This would be improper, as there are other parties to tbe action who may have rights which tbe decision of tbe court below rendered it unnecessary to consider, and which are not disclosed in tbe record.
Tbe judgment is reversed with directions to proceed with tbe case in accordance with this opinion.
All tbe Justices concurring.